RICE, J.,
Dissenting. — This case presents a new question in this state. I dissent from the conclusion reached by the majority of the court. Both the weight of authority and the sounder reasoning appear to me to be contrary to the views expressed in the foregoing opinion.
When the Kaesemeyers executed their mortgage to Dighton, there was no implied contract that they would not thereafter sell the property mortgaged to someone else. When they executed their deed to appellant, no • relationship of agency existed between them and appellant whereby they could in any manner represent appellant or affect the interest conveyed to it by their deed. (Smith v. Hurd, 50 Minn. 503, 36 Am. St. 661, 52 N. W. 922.) When appellant received its deed from the Kaesemeyers it became a necessary party to any action brought by Dighton to foreclose his mortgage if appellant’s interest was to be affected thereby. (C. S., sec. 6949.) In other words, a cause of action arose against ap*280pellant and in favor of Dighton. It is not the same cause of action as that which existed in favor of Dighton and against the Kaesemeyers. (Wood v. Goodfellow, 43 Cal. 185.) The statute of limitations is as applicable to this cause of action as to any other. Appellant could be deprived of its right to rely upon the statute of limitations, so far as this cause of action is concerned, only by its consent.
It is apparent that to permit the Kaesemeyers, by departing from the state after having delivered their deed to appellant “to continue in force, for a longer period than it would otherwise have existed, a prior encumbrance,” is to empower them to -add to the burden of the encumbrance upon the property to the detriment of appellant. It also makes appellant's right to rely upon the statute of limitations contingent upon the action of another, and not upon its own volition. C. S., sec. 6622, suspends the running of the statute of limitations only as to a person who is absent from the state when a cause of action accrues against him, or who has departed from the state after a cause of action has accrued. It does not affect an action against one who remains in the state.
There is nothing in C. S., sec. 6949, inconsistent with the right of appellant to plead the statute of limitations. That section requires in this case that appellant be, made a party to the foreclosure, and the purpose is to enable appellant to set up any defense which it has. Its defense is entirely separate from any defense that the Kaesemeyers, the mortgagors, may have, and does not affect the cause of action existing in favor of Dighton and against the Kaesemeyers, or the form of action by which it must be enforced.
Some of the authorities contrary to the holding of the majority opinion are as follows: Wood v. Goodfellow, supra; Filipini v. Frobock, 134 Cal. 441, 66 Pac. 587; Denny v. Palmer, 26 Wash. 469, 90 Am. St. 766, 67 Pac. 268; Bush v. White, 85 Mo. 339; Colonial & U. S. Mort. Co. v. Northwest Thresher Co., 14 N. D. 147, 116 Am. St. 674, 8 Ann. Cas. 1160, 103 N. W. 915, 70 L. R. A. 814; Paine v. Dodds, 14 N. D. 189, 116 Am. St. 674, 103 N. W. 931; Cook v. Union *281Trust Co., 106 Ky. 803, 51 S. W. 600, 45 L. R. A. 212; Brandenstein v. Johnson, 140 Cal. 29, 73 Pac. 744; Frates v. Sears, 144 Cal. 246, 77 Pac. 905; Duvall v. Parepoint, 168 Ky. 11, 181 S. W. 653; Arthur v. Screven, 39 S. C. 77, 17 S. E. 640; Boucofski v. Jacobsen, 36 Utah, 165, 104 Pac. 117, 26 L. R. A., N. S., 893.
The judgment should be reversed.